ORDER APPROVING CONDITIONAL AGREEMENT IMPOSING A 30-DAY SUSPENSION
HUNTER, Acting Chief Justice.
Comes now the Disciplinary Commission of the Supreme Court of Indiana and Spencer J. Schnaitter, Respondent in this cause, and pursuant to Admission and Discipline Rule 23, Section 11(d) tender to this Court a “Statement of Circumstances and Conditional Agreement for Discipline”, which agreement more fully appears in words and figures as follows, to-wit:
(H. I.)
And this Court, being duly advised, now finds that on the 8th day of November, 1979, Respondent was found guilty of the offense of failure to file U.S. Individual Income Tax Returns for the calendar years 1973 and 1974 in violation of Title 26 U.S.C., Section 7203, by the United States District Court for the Southern District of Indiana, Indianapolis Division. The foregoing facts establish that Respondent engaged in illegal conduct involving moral turpitude, in conduct which is prejudicial to the administration of justice and in conduct that adversely reflects on his fitness to practice law, in violation of Disciplinary Rule 1 — 102(A)(3), (5) and (6).
This Court finds that, under the circumstances of this case, the agreed discipline, suspension from the practice of law in the State of Indiana for thirty (30) days with automatic reinstatement after such period and subject to the provisions of Admission and Discipline Rule 23, Section 4(b), is appropriate. We find further that Respondent has complied with the requirements of Admission and Discipline Rule 23, Section 17(a) by delivering to this Court the requisite affidavit.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that the Conditional Agreement for Discipline tendered in this cause is now accepted and approved. In accordance with such agreement the Respondent, Spencer J. Schnaitter, is suspended from the practice of law in the State of Indiana beginning August 5, 1980, for a period of thirty (30) days.
IT IS FURTHER ORDERED that the Clerk of this Court shall forward a copy of this Order to the parties in this action and to their attorneys of record.
Costs of this proceeding are assessed against Respondent.
All Justices concur.